PER CURIAM.
Nelson Perez filed a notice of appeal that did not indicate the date of the trial court’s order that he sought to appeal. The notice of appeal and other documents filed by Perez reference Heggs v. State, 759 So.2d 620 (Fla.2000). Perez stated in *43one of his filings that the trial court conducted a hearing on Perez’s Heggs claim, and denied it. However, the only trial court order in the file does not address any Heggs claims.
In response to an order from the this court, Perez stated that he wants to appeal the oral denial of his Heggs claim. However, this order is not appealable until it is reduced to writing. Accordingly, this appeal is dismissed without prejudice to Perez’s right to appeal the order denying his Heggs claim after it is reduced to writing.
Dismissed.
BLUE, A.C.J., and GREEN and STRINGER, JJ., concur.